IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,571-01


                          EX PARTE ADAM MEREDITH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 21-03-07582 IN THE 106TH DISTRICT COURT
                              FROM GARZA COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to continuous sexual assault of a child and was sentenced to forty

years’ imprisonment. The Applicant did not file a direct appeal. Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his trial counsel was ineffective and his plea was involuntary because

trial counsel failed to have Applicant evaluated for competency and a potential insanity defense.

Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466

U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Hill v. Lockhart, 474 U.S. 52 (1985); Ex

parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should be
                                                                                                       2

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

          The trial court shall first make specific findings determining whether Milton Lee Gardner

filed this writ application as a petition, on behalf of the applicant, Adam Meredith, and with his

authorization/permission. The trial court shall make findings of fact and conclusions of law as to

whether trial counsel’s performance was deficient and Applicant would have insisted on a trial but

for counsel’s alleged deficient performance. The trial court shall make findings of fact and

conclusions of law as to whether Applicant was competent at the time of his plea. The trial court

may make any other findings and conclusions that it deems appropriate in response to Applicant’s

claims.

          The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                             3

Filed:         May 5, 2021
Do not publish